NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

TROY BELL,                           :
                                     :        CIV. NO. 19-19908 (RMB-KMW)
                    Plaintiff        :
                                     :
        v.                           :             OPINION
                                     :
UNITED STATES DISTRICT JUDGE         :
ESTHER SALAS AND FEDERAL             :
PUBLIC DEFENDER KEVEN F.             :
CARLUCCI,                            :
                                     :
                    Defendants       :

BUMB, DISTRICT JUDGE

        Pro Se Plaintiff Troy Bell was incarcerated in Hudson County

Correctional Center in Kearny, New Jersey when he filed a civil

rights       complaint   on   November   4,   2019.   (Compl.,   ECF   No.   1.)

Plaintiff did not pay the $350 filing fee and $50 administrative

fee for a civil action1 but requested, by letter, to proceed in

forma pauperis. (“IFP.”) 28 U.S.C. § 1915(a) provides, in relevant

part,

               (a)(1) Subject to subsection (b), any court of
               the   United    States   may   authorize   the
               commencement … of any suit … without
               prepayment of fees … by a person who submits
               an affidavit that includes a statement of all
               assets such prisoner possesses that the person
               is unable to pay such fees …. Such affidavit
               shall state the nature of the action, defense



1 See 28 U.S.C. § 1914(a); U.S.D.C., District of New Jersey Local
Civil Rules, Appendix K.
            or appeal and affiant's belief that the person
            is entitled to redress.

            (2) A prisoner seeking to bring a civil action
            … without prepayment of fees … in addition to
            filing the affidavit filed under paragraph
            (1), shall submit a certified copy of the
            trust fund account statement (or institutional
            equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.

     The    Court   will   administratively        terminate   this     action. 2

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,   he   must   pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).



2U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

            Except as otherwise directed by the Court, the
            Clerk shall not be required to enter any suit,
            file any paper, issue any process or render
            any other service for which a fee is
            prescribed by statute or by the Judicial
            Conference of the United States, nor shall the
            Marshal be required to serve the same or
            perform any service, unless the fee therefor
            is paid in advance. The Clerk shall receive
            any such papers in accordance with L.Civ.R.
            5.1(f).


                                       2
For the reasons discussed below, the Court would dismiss the

complaint upon screening.

I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.3

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering




3Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 4
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      Plaintiff    alleges   the   following   facts    in   his   complaint.

Plaintiff believes the Honorable Esther Salas and the Federal

Public Defender are conspiring to leave him in federal prison

without just cause. (Compl., ECF No. 1 at 1.) After Plaintiff

declined a plea offer, in May 2019, Judge Salas ordered him to

undergo a psychological evaluation. (Id. at 2.) Plaintiff’s lawyer

told him to undergo the psychological evaluation and did not defend

him at the mental health evaluation hearing. (Id.)

      On July 16, 2019, Plaintiff had to write Judge Salas to

explain    that   labeling   him   as   incompetent    violated    his   Sixth

Amendment right to a trial by jury. (Id. at 3.) Further, Plaintiff

contends the Federal Public Defender’s Office is made up of

government employees, which is a conflict of interest in his

defense. (Id.) Plaintiff does not have a court date, and claims he

is being held illegally. (Id. at 4.)

      The Court takes judicial notice of the docket in United States

v. Bell, Criminal Action No. 19-105, District of New Jersey. See
                                        5
Fed. R. Evid. 201; Southern Cross Overseas Agencies, Inc. v. Wah

Kwong Shipping Group, Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999)

(to resolve a 12(b)(6) motion, a court may properly look at public

records,   including      judicial   proceedings,   in   addition   to    the

allegations in the complaint) (citations omitted)). Plaintiff was

arrested and brought before United States Magistrate Judge James

B. Clark on February 1, 2010, for an initial appearance. (Minute

Entry, ECF No. 3.) Plaintiff was denied bail and Assistant Federal

Defender Kevin F. Carlucci was appointed to represent Plaintiff.

(Orders, ECF No. 4, 5.) On February 11, 2019, Plaintiff was

indicted   for   escape    and   attempt   to   escape   from   Toler   House

Residential Reentry Center, where he was detained by virtue of a

judgment and commitment of the United States District Court,

District of New Jersey, upon conviction of felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g). (Indictment, ECF

No. 6.)

     On May 14, 2019, the Honorable Esther Salas, presiding over

Criminal Action No. 19-105, ordered that Plaintiff undergo a

psychological examination pursuant to 18 U.S.C. § 4247(b), for the

purpose of determining whether he was competent to stand trial.

(Order, ECF No. 16.) On July 16, 2019, the Honorable Esther Salas

found Plaintiff not competent to stand trial and ordered him to



                                      6
participate in restoration of competency treatment. (Minute Entry,

ECF No. 19.)

        On December 5, 2019, Plaintiff appealed to the Third Circuit

Court of Appeals. (Notice of Appeal, ECF No. 27.) On December 18,

2019, the Honorable Esther Salas ordered Plaintiff committed to

the custody of the Attorney General, for an initial period not

exceeding four months, for treatment in a suitable facility.

(Order, ECF No. 30.)

        B.     Bivens Claims

        In 1871, Congress passed a statute, later codified at 42

U.S.C. § 1983, that allowed an injured person to bring a claim for

money        damages   if   a   state   official   violated   his   or   her

constitutional rights. Ziglar v. Abbasi, 137 S. Ct. 1843, 1854

(2017). Congress never created an analogous statute for such claims

against federal officials. Id. Under certain circumstances, courts

will find an implied cause of action to bring such a suit against

a federal actor. Id.

        Assuming without deciding that the Court would find an implied

cause of action under the Constitution under which Plaintiff could

bring his claims, the Court will consider whether Plaintiff’s

allegations state a claim for relief under the analogous § 1983

jurisprudence. See Iqbal, 556 U.S. at 675-76 (“In the limited

settings where Bivens does apply, the implied cause of action is
                                        7
the ‘federal analog to suits brought against state officials under

Rev. Stat. § 1979, 42 U.S.C. § 1983’” (quoting Hartman v. Moore,

547 U.S. at 254, n. 2.))

     The doctrine of judicial immunity protects judges from suit

in all instances except: (1) where the judge’s actions are not

taken in her judicial capacity; or (2) where the judge’s actions,

although judicial in nature, are taken in complete absence of all

jurisdiction. Mireles v. Waco, 502 U.S. 9, 11-12 (1991). Judge

Salas acted within her judicial capacity in ordering a competency

hearing, finding Plaintiff incompetent to stand trial, ordering

him to participate in restoration of competency treatment, and

committing   him   to   the   custody   of   the   Attorney   General   to

hospitalize him for treatment to restore competency so that he may

stand trial. See 18 U.S.C. § 4241 et seq. Judge Salas is protected

by absolute judicial immunity from Plaintiff’s Bivens claim.

     As for Plaintiff’s claim against Assistant Federal Defender

Kevin F. Carlucci, a federal public defender does not act under

color of law when serving as a defender in a criminal trial, and

acting under color of law is a threshold requirement for a Bivens

claim. Folk v. Prime Care Medical, 741 F. App’x 47, 51 (3d Cir.

2018) (citing Polk v. Dodson, 454 U.S. 312, 324 (1981)).

     The Court notes that Plaintiff has properly sought relief

from confinement by appealing the District Court order in his
                                    8
criminal case. If Plaintiff pays the filing fee or is granted IFP

status in this civil action for damages, the Court will dismiss

the complaint with prejudice for the reasons discussed above.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: February 6, 2020
                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                9
